       Case 1:17-cv-02989-AT Document 1157 Filed 08/19/21 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

DONNA CURLING, et al.

       Plaintiffs,
                                             CIVIL ACTION
v.
                                             FILE NO. 1:17-CV-2989-AT
BRAD RAFFENSPERGER, et al,

       Defendants.

           STATE DEFENDANTS’ MOTION FOR LEAVE TO
     FILE DOCUMENTS PRODUCED IN DISCOVERY UNDER SEAL

      State Defendants seek leave to file documents produced by Curling

Plaintiffs during discovery under seal, [Doc. 1156]. Curling Plaintiffs have

designated these documents under the terms of the protective order and

State Defendants are honoring that designation.

      State Defendants attach a proposed order sealing that filing herewith.

      Respectfully submitted this 19th day of August, 2021.

                              /s/ Carey A. Miller
                              Vincent R. Russo
                              Georgia Bar No. 242628
                              vrusso@robbinsfirm.com
                              Josh Belinfante
                              Georgia Bar No. 047399
                              jbelinfante@robbinsfirm.com
                              Carey A. Miller
                              Georgia Bar No. 976240
Case 1:17-cv-02989-AT Document 1157 Filed 08/19/21 Page 2 of 3




                      cmiller@robbinsfirm.com
                      Alexander Denton
                      Georgia Bar No. 660632
                      adenton@robbinsfirm.com
                      Robbins Ross Alloy Belinfante Littlefield LLC
                      500 14th Street, N.W.
                      Atlanta, Georgia 30318
                      Telephone: (678) 701-9381
                      Facsimile: (404) 856-3255

                      Bryan P. Tyson
                      Georgia Bar No. 515411
                      btyson@taylorenglish.com
                      Jonathan D. Crumly
                      Georgia Bar No. 199466
                      jcrumly@taylorenglish.com
                      James A. Balli
                      Georgia Bar No. 035828
                      jballi@taylorenglish.com
                      Diane F. LaRoss
                      Georgia Bar No. 430830
                      dlaross@taylorenglish.com
                      Bryan F. Jacoutot
                      Georgia Bar No. 668272
                      bjacoutot@taylorenglish.com
                      Loree Anne Paradise
                      Georgia Bar No. 382202
                      lparadise@taylorenglish.com
                      TAYLOR ENGLISH DUMA LLP
                      1600 Parkwood Circle, Suite 200
                      Atlanta, GA 30339
                      Telephone: 678-336-7249

                      Counsel for State Defendants




                             -2-
       Case 1:17-cv-02989-AT Document 1157 Filed 08/19/21 Page 3 of 3




                   CERTIFICATE OF COMPLIANCE

     I hereby certify that the foregoing STATE DEFENDANTS’ MOTION

FOR LEAVE TO FILE DOCUMENTS PRODUCED IN DISCOVERY

UNDER SEAL was prepared double-spaced in 13-point Century Schoolbook

pursuant to Local Rule 5.1(C).


                                          /s/ Carey A. Miller
                                          Carey A. Miller




                                    -3-
